DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air moving device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record, the limitation “air moving device” is interpreted as being a fan as described at para. 0026 of the specification, and known equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the sealable container" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parisi et al. (US 2011/0099831 A1) in view of Sassano (IS 2015/0059197 A1).
	As per claim 1, Parisi et al. disclose a razor storage system 50 comprising:  a razor platform comprising a razor chamber (Figs. 2, 4; etc.); an air moving device 332 below the razor platform and in fluid communication with a first passage 334 through one side of the razor chamber and a second passage 355 through; a controller 405 configured to control the air moving device (para. 0026; etc.); and a power supply 400 coupled to the controller and configured to provide power to the controller.  Parisi et al. do not explicitly teach the second passage being on an opposite side of the razor chamber passage.  However, Parisi does teach that blower 332 blows air through passage 334, the air then passes through the chamber and is expelled through passage 355, which is located at a lower side of the chamber.  Parisi further teaches vent 355 as being positionable anywhere as long as it functions to expel air from the chamber (para. 0023). Accordingly, placement of the second passage at an opposite side of the of the chamber constitutes would have been obvious to one of ordinary skill in the art at the effective filing date of the application as a specific choice regarding a simple rearrangement of existing parts that generally was anticipated by Parisi et al. and that does not affect the overall functioning of the system.  Parisi et al. also do not teach a hygroscopic material configured to receive at least a portion of the air traveling through the passage.  However, Sassano teach a 
	As per claim 2, Parisi et al. disclose a switch 132 coupled to the controller and configured to activate the controller to start the air moving device (para. 0024, etc.).
	As per claim 3, Parisi et al. disclose a timer device in the controller and configured to terminate power to the air moving device upon at least one of an expiration of a predetermined time period (para. 0026).
	As per claim 4, Parisi et al. disclose wherein the power supply comprises a battery (para. 0033).
As per claim 6, Sassano further teach wherein the hygroscopic material is silica gel (para. 0039, line 3).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly use silica gel within the device of Parisi et al. for the purpose of further enhancing moisture removal.
As per claim 7, Parisi et al. disclose wherein the controller is configured to activate the air moving device and then to terminate power to the air moving device upon at least one of an expiration of a predetermined time period and upon reaching a predetermined humidity threshold (para. 0026).
	As per claim 8, Parisi et al. disclose wherein a sealable container comprises a lid 200 (Figs. 1-3, etc.) (see rejection above under 35 U.S.C. 112(b).)

	As per claim 11, Parisi et al. disclose the method further comprising terminating power to the fan after a predetermined time period (para. 0026).
As per claims 12, Parisi et al. disclose wherein the predetermined time period is 2 minutes (para. 0026, lines 16-17), and thus within the range from 20 seconds to 120 seconds.
As per claims 13 and 14, while Parisi et al. do not disclose the exact times recited, they do say that other drying times are contemplated (para. 0026, lines 17-18).  Such drying times are considered design effective variables based on routine experimentation that would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the purpose of efficiently drying the razor.
As per claim 15, Parisi et al. disclose the method further comprising terminating power to the fan upon reaching a humidity threshold (para. 0026, lines 26-29).
As per claim 16, Parisi et al. do not disclose the exact humidity levels recited, they do say that other drying times are contemplated (para. 0026, lines 17-18).  Such drying times are 
As per claim 17, Parisi et al. disclose the method further comprising terminating power to the fan upon reaching a humidity threshold or upon expiration of a predetermined time period (para. 0026, as already discussed).
As per claim 18, removing at least one water droplet from the at least a portion of a blade of the razor is considered simply an obvious result of the drying process already described.
As per claim 19, Parisi et al. disclose a razor storage system for extending a usable lifetime of razor blades, the system comprising: a platform comprising chamber configured to hold a razor (Figs. 2, 4, etc.); a first set of vents 334 in a first side of the chamber; a second set of vents in a second side of the chamber; a controller 405; a power supply 400 coupled to controller; a fan 332 powered by the controller and configured move an airstream through the first set of vents then through the second set of vents. Parisi et al. do not explicitly teach the second passage being on a second side of the razor chamber passage.  However, Parisi does teach that blower 332 blows air through passage 334, the air then passes through the chamber and is expelled through passage 355, which is located at a lower side of the chamber.  Parisi further teaches vent 355 as being positionable anywhere as long as it functions to expel air from the chamber (para. 0023). Accordingly, placement of the second passage at an opposite side of the of the chamber constitutes would have been obvious to one of ordinary skill in the art at the effective filing date of the application as a specific choice regarding a simple rearrangement of existing parts that generally was anticipated by Parisi et al. and that does not affect the overall functioning of the system.  Parisi et al. also do not teach a desiccant configured to receive the airstream moved through the second set of vents.  However, Sassano teach a razor storage system comprising hygroscopic material (desiccant pouch 21) to remove moisture from a razor.  
As per claim 20, Parisi et al. disclose wherein the controller is configured to provide power and start the fan and then to terminate power to the fan upon at least one of an expiration of a predetermined time period and upon reaching a predetermined humidity threshold (para. 0026).
	Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parisi et al. (US 2011/0099831 A1) in view of Sassano (IS 2015/0059197 A1), and further in view of Lakios et al. (US 2017/0245616 A1).
As per claim 5, Parisi et al. disclose wherein the power supply comprises an external power source (para. 0033), although does not explicitly state connecting to the external power source via a USB port.  However, USB ports are generally common devices for connecting devices to a power source.  For example, Lakios et al. teach a razor treatment device comprising a USB port (para .0097).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly provide a USB port on the device of Parisi et al. for the same purpose of facilitating connection to the external power source.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parisi et al. (US 2011/0099831 A1) in view of Sassano (US 2015/0059197 A1) and Herold et al. (US 4,412,134).
As per claim 9, Parisi et al. disclose the system further comprising a switch 132 coupled to the controller, although does not teach the switch configured to activate by the closing of the lid.  However, the general concept of having a process initiated by a closure actuated switch is 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,813,430 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
All limitations of pending claim 1 are disclosed in patented claim 1.  Pending claim 1 constitutes a simple broadening of the patented claim.
The limitations of claims 2, 8, and 9 are also disclosed in patented claim 1.
The limitations of pending claims 3-7 are disclosed in patented claims 6 and 2-5, respectively.
All limitations of pending claim 10 are disclosed in patented claim 12.  Pending claim 10 constitutes a simple broadening of the patented claim.
The limitations of pending claims 11-12 and 15-18 are disclosed in patented claims 13-18, respectively.

All limitations of pending claim 19 are disclosed in patented claim 19.  Pending claim 19 constitutes a simple broadening of the patented claim.
The limitations of pending claim 20 are disclosed in patented claim 20.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Morgan (US 9909805 B2) discloses an alternative razor drying device comprising fan arrangement 50.
Ueda et al. (US 8051579 B2) disclose an alternative dryer for a hair shaving device.
Cohn (US 2008/0128407 A1) teach an alternative shaving razor dryer comprising fan arrangement 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763